United States Court of Appeals
                              For the Eighth Circuit
                           ___________________________

                                No. 20-1340
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                          Edgar Manuel Sierra-Serrano

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                         Submitted: December 15, 2020
                            Filed: September 3, 2021
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

KOBES, Circuit Judge.

       During a safety inspection of a semi transporting three vehicles, an officer
found about 40 pounds of meth in a Ford Explorer. Sierra-Serrano wants to suppress
those drugs, arguing that the search violated the Fourth Amendment. But because
Sierra did not prove that he owned the Ford, or that he was its sender or intended
recipient, he had no reasonable expectation of privacy. We therefore affirm the
district court’s denial of his motion to suppress.
                                          I.

        On February 17, 2019, Kansas State Trooper Cody Parr performed a routine
traffic stop and safety inspection of a semi-truck. One of the vehicles being hauled,
a 2004 Ford Explorer “Sport Trac,” caught Officer Parr’s eye. He performed a
registration check and discovered that, despite being registered to someone named
“A.L.” in California, the Ford had been sold to Alba Haydee Alatorre in 2018.
Officer Parr also noticed that the license plate started with the number eight, which
meant that it was new and could have been replaced to avoid law enforcement. He
also noticed several air fresheners in the Ford.

       Based on these facts, Officer Parr suspected that the Ford was being used to
transport drugs. After receiving permission from the semi driver, Parr performed a
series of “field tests.” When they didn’t dispel his suspicions, he called in a drug
dog to sniff the vehicle. The dog indicated that there were drugs in the Ford’s rear
cab. Officers then brought it to a body shop, did a full inspection, and discovered
about 40 pounds of meth.

       To catch the drug dealers, officers replaced the real drugs with fake ones and
got a search warrant allowing them to install tracking equipment in the Ford. A few
days later, the semi driver delivered it to a parking lot in Minneapolis. Sierra and
Alatorre showed up, and Sierra drove away in the Ford. Officers followed. After
the drugs were unloaded at a house, police arrested Sierra, Alatorre (the listed owner
of the Ford), and another co-conspirator. The three were charged with conspiring to
distribute meth.

        Sierra moved to suppress the drugs. At a hearing before a magistrate judge,1
Sierra tried to prove he owned the Ford. The only evidence was two receipts for
tires installed on his Dodge Charger on February 19—two days after police searched

      1
       The Honorable Katherine M. Menendez, United States Magistrate Judge for
the District of Minnesota.

                                         -2-
the Ford. He claimed that the new tires were part of a deal to trade his Dodge for
the Ford. Based solely on this, he said he had a reasonable expectation of privacy to
challenge the February 17 search.

      The magistrate judge recommended denying the motion to suppress. The
magistrate did not discuss whether Sierra had Fourth Amendment standing, instead
finding that the search was constitutional. The district court2 adopted the
recommendation.

      Sierra conditionally pleaded guilty. He was sentenced to 200 months in
prison, followed by 10 years of supervised release. This appeal followed.

                                         II.

      “An individual asserting Fourth Amendment rights must demonstrate that he
personally has an expectation of privacy in the place searched, and that his
expectation is reasonable.” United States v. Russell, 847 F.3d 616, 618 (8th Cir.
2017) (citation omitted). “The defendant moving to suppress bears the burden of
proving he had a legitimate expectation of privacy that was violated by the
challenged search.” Id. (citation omitted).

      The main issue in this appeal is whether Sierra made an initial showing of a
reasonable expectation of privacy in the Ford. He would have a privacy interest if
he owned it, since “[o]ne who owns and possesses a car, like one who owns and
possesses a house, almost always has a reasonable expectation of privacy in it.” Byrd
v. United States, 138 S. Ct. 1518, 1527 (2018).

     But Sierra didn’t prove he owned the Ford. He had no title, no bill of sale,
and no registration. The only evidence he provided, proof of a tire change


      2
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.
                                     -3-
supposedly done as part of a trade for the Ford, was dated February 19. The search
of the Ford took place on February 17. So even if the tire change was enough to
prove that Sierra owned the Ford, that wouldn’t prove he owned it at the time of the
search.

      In a similar situation, the Fourth Circuit held that a defendant did not have
standing to challenge a search of a car entrusted to a car hauler. United States v.
Castellanos, 716 F.3d 828 (4th Cir. 2013). Despite the defendant claiming that he
owned the car, he had no title, no bill of sale, no DMV registration, and no other
indication that he was the owner. Id. at 834. His claim that he owned the car was
“not substantiated in any way by the record.” Id. And even if he did eventually own
the car, there was no evidence that “he did so prior to the search.” Id. The same
goes for Sierra.

       Even if he wasn’t the owner, Sierra might have shown a reasonable privacy
interest in the Ford if he proved he was its sender or intended recipient. See United
States v. Jacobsen, 683 F.2d 296, 298 n.2 (8th Cir. 1982) (noting “[t]he sender and
intended recipient of a package clearly have ‘an adequate possessory or proprietary
interest in the . . . object searched’ to give them standing to question the propriety of
its search or seizure”), rev’d on other grounds, 466 U.S. 109 (1984) (citation
omitted).

       But Sierra didn’t prove that either. The name on the bill of lading was Ana
Garcia. Sierra never claimed that Ana Garcia was his pseudonym. See Castellanos,
716 F.3d at 834 (finding no standing because “Castellanos adduced no evidence at
the suppression hearing demonstrating that the name ‘Wilmer Castenada’ was
simply an alias”). In fact, according to the Presentence Investigation Report, officers
later found out that Ana Garcia was Alatorre’s alias, not Sierra’s. Regardless, Sierra
introduced no reliable evidence showing that he shipped the Ford or was the intended
recipient.



                                          -4-
        Sierra suggests that because he picked up the Ford in Minneapolis, he must be
its intended recipient. But that’s not enough. Sure, Sierra was clearly an intended
recipient of the drugs in the Ford, but people don’t have a privacy interest in
contraband. See Illinois v. Caballes, 543 U.S. 405, 408 (2005) (“[A]ny interest in
possessing contraband cannot be deemed legitimate . . . .”) (citation omitted).

       As for the truck, simply receiving a package doesn’t make someone its
intended recipient. See 18 U.S.C. § 1702 (criminalizing opening a letter addressed
to someone else). Someone who steals a package off a front porch doesn’t transform
into its intended recipient. Plus, Sierra wasn’t alone in picking up the Ford—
Alatorre was there too. All told, Sierra just doesn’t provide enough evidence that he
was the intended recipient of the Ford.

       Because Sierra did not have a reasonable expectation of privacy in the Ford
when it was searched, we do not reach the merits of his Fourth Amendment claim.
See United States v. Liu, 180 F.3d 957, 960 (8th Cir. 1999) (finding it “unnecessary”
to reach the merits of a Fourth Amendment argument where an individual lacks a
reasonable expectation of privacy in the thing searched).3

                                        III.

      The judgment of the district court is affirmed.
                     ______________________________




      3
        Because we find that Sierra did not make an initial showing necessary to
establish a reasonable expectation of privacy, we do not address the next question—
whether giving the Ford to a vehicle hauler vitiated his privacy interest. See United
States v. Crowder, 588 F.3d 929, 934–35 (7th Cir. 2009) (no Fourth Amendment
standing because defendant gave keys to driver of the car hauler and bill of lading
gave driver permission to enter); see also United States v. Covarrubias, 847 F.3d
556, 558 (7th Cir. 2017) (same).
                                         -5-